Citation Nr: 0806515	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased evaluation for degenerative 
joint disease and degenerative disc disease, L5-S1, currently 
rated as 40 percent disabling.  

4.  Entitlement to a higher initial evaluation for S1 
neuritis, left lower extremity associated with degenerative 
joint disease and degenerative disc disease, L5-S1, currently 
rated as 10 percent disabling.  

5.  Entitlement to a higher initial evaluation for S1 
neuritis, right lower extremity associated with degenerative 
joint disease and degenerative disc disease, L5-S1, currently 
rated as 10 percent disabling.  

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had approximately 22 years of active duty service 
ending with his retirement in June 1998.
 
The issues concerning PTSD come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in January 2004.  It appears 
that additional medical evidence pertaining to the veteran's 
PTSD claim was submitted after the statement of the case and 
has not yet been reviewed by the RO.  However, in view of the 
Board's determination on the threshold question of whether 
the PTSD claim has been reopened, the newly received evidence 
will at any rate be reviewed by the RO pursuant to the 
directions set forth in the remand section of this decision.   

The remaining issues come before the Board on appeal from an 
October 2004 rating decision by the RO.  A notice of 
disagreement was received in November 2004, a statement of 
the case was issued in February 2005, and a substantive 
appeal was received in March 2005.    

The issue concerning service connection for PTSD under a 
merits analysis, the low back, right lower extremity, and 
left lower extremity rating issues, and the TDIU issue are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a March 2000 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
been received since the March 2000 rating decision. 


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 2000 rating decision denying service connection for 
PTSD; and thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for PTSD was denied by the RO 
in a March 2000 rating decision because the veteran did not 
have a confirmed diagnosis of PTSD, and there was inadequate 
evidence to show that a stressful experience had occurred.  
The veteran was informed of the March 2000 rating decision, 
and he did not file a notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
March 2000 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in October 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the March 2000 rating decision, additional evidence has 
been associated with the claims file, including an August 
2002 letter from a veteran's counselor; treatment records 
from Bremerton Naval Hospital; treatment records from Madigan 
Army Medical Center; and VA treatment records.  
Significantly, the August 2002 letter from the veteran's 
counselor indicated that the veteran sought PTSD treatment in 
May 2002 and described the veteran's symptoms.  Further, an 
October 2003 Bremerton treatment record showed an assessment 
of PTSD.  Remaining treatment records showed treatment for 
depression and a past medical history of PTSD.

The Board finds that certain items of additional evidence 
submitted since the March 2000 rating decision are new and 
material.  Such medical evidence is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the unestablished fact of whether the veteran 
currently has a diagnosis of PTSD, which is necessary to 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.  The appeal is granted to that extent, subject to 
the directions set forth in the remand section of this 
decision.


REMAND

With respect to the issue of entitlement to service 
connection for PTSD, although there appears to be some copies 
of service personnel records in the claims file, the Board 
notes that the veteran's complete service personnel records 
have not been associated with the claims file.  The Board 
finds that the veteran's service personnel records are 
pertinent to determine whether any of the veteran's 
inservice-stressors can be verified.  Thus, the RO should 
obtain the veteran's personnel service records in accordance 
with 38 C.F.R. § 3.159(c)(2).  Moreover, after reviewing the 
veteran's personnel records, the RO should attempt to clarify 
the veteran's duties as a medical field service technician.  

Further, the Board observes that the RO sent a letter in June 
2002 notifying the veteran of what constitutes new and 
material evidence for his PTSD claim pursuant to the VCAA.  
However, the letter did not provide notice as to the 
information and evidence necessary to substantiate the 
underlying claim for service connection.  Moreover, the 
veteran has not been sent a PTSD inservice stressor 
questionnaire.  Thus, in view of the need to remand this 
issue for another matter, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to the issue on appeal.  See 
also, Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet.App. 112 (2004).  

With respect to the issues concerning increased ratings and 
TDIU, in April 2006 the veteran's representative submitted a 
Notice of Award for disability benefits from the Social 
Security Administration (SSA) in support of the veteran's 
claim.  Nevertheless, the claims file does not include a 
complete copy of the veteran's SSA records.  Thus, as these 
records have been identified as relevant to the veteran's 
claim, the RO should obtain the administrative decisions 
pertaining to the veteran's claim and any underlying medical 
records from the SSA.  See Hayes v. Brown, 9 Vet.App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Further, a December 2003 statement from a medical doctor at 
Madigan Army Medical Center indicated that the veteran's low 
back disability prevented him from returning to work.  
Moreover, a March 2005 examination from Bremerton Naval 
Hospital provided that the veteran's low back disability 
interfered with his ability to work and that more than 
likely, the veteran would be unable to tolerate any 
occupation that required him to perform prolonged sitting, 
prolonged standing or long-distance driving.  The Board 
acknowledges that the veteran was afforded VA fee-based 
examinations in September 2004 and April 2006 to determine 
the severity of his service-connected disabilities.  However, 
although the September 2004 VA examiner stated that the 
veteran's employment would be limited to a position where he 
could change his position at will, had no heavy lifting, 
avoided stairs and need not be seated for long periods of 
time, the most recent VA examiner did not offer any opinions 
on the effect of the veteran's service-connected disabilities 
on his ability to obtain and retain substantially gainful 
employment beyond relaying the veteran's own history that he 
was unable to work.  Further, although unclear, it appears 
that the April 2006 examiner indicated that certain hip and 
thoracic spine problems were associated with the veteran's 
service-connected lumbar spine disability, but the examiner 
did not diagnosis the veteran with separate disabilities.  

Therefore, the Board finds that the RO should schedule the 
veteran for an appropriate VA medical examination to 
ascertain the severity of his service-connected disabilities, 
including any complications of his service-connected 
disabilities, and their impact on his ability to obtain and 
retain substantially gainful employment.  The examiner should 
also clarify whether the veteran has separate hip and 
thoracic spine disabilities associated with his service-
connected lumbar spine disability.  

At this point the Board acknowledges a recent judicial 
decision that indicates that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  In view of the need to return the case to the RO for 
the actions listed below, it is appropriate to also direct 
appropriate action to comply with Vazquez-Flores.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the PTSD issue, the 
RO should furnish the veteran with an 
appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
specifically include notice to the 
veteran of the evidence necessary to 
substantiate his claim on appeal.  The 
veteran should also be advised to 
submit any pertinent evidence in his 
possession.  Further, the veteran 
should be sent a PTSD inservice 
stressor questionnaire.    

With regard to the  rating issues on 
appeal, the RO should furnish the veteran 
a VCAA notice letter in compliance with 
the guidance set forth in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  

2.  The RO should obtain the veteran's 
service personnel records and the RO 
should then take appropriate steps to 
attempt to ascertain the nature of the 
veteran's  duties as a medical field 
service technician.  

3.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

4.  If, and only if, a claimed stressor 
has been verified, the veteran should be 
afforded a VA PTSD examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of the 
particular stressor(s) that has been 
verified.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly indicate 
whether or not the veteran suffers from 
PTSD and, if so, whether it is related to 
any verified stressor.

5.  The veteran should be scheduled for 
appropriate VA medical examination(s) to 
ascertain the severity of his service-
connected disabilities, including any 
complications of his service-connected 
disabilities, and their impact on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination.  
After reviewing the record and examining 
the veteran, the examiner(s) should offer 
an opinion on the effect of the service-
connected disabilities, including any 
complications, on his ability to obtain 
and retain substantially gainful 
employment.  The appropriate examiner 
should also clarify whether the veteran 
has separate hip and thoracic spine 
disabilities associated with his service-
connected lumbar spine disability.  

6.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
entitlement to the benefits sought on 
appeal is warranted.  The RO's review of 
the TDIU issue should include a 
determination as to whether the criteria 
for submission of the  TDIU claim to the 
Director, Compensation and Pension 
Service for extraschedular consideration 
is warranted under 38 C.F.R. 
§ 3.321(b)(1).  

The veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


